COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      David Thompson, Individually and as next friend of B. T., a minor v.
                          Charles Farmer

Appellate case number:    01-15-00064-CV

Trial court case number: 2011-16031

Trial court:              334th District Court of Harris County

       On January 14, 2015, appellant filed a motion to extend time to file notice of appeal. The
motion is GRANTED. Appellant’s notice of appeal is considered timely filed as of January 14,
2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: January 29, 2015